Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-12 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 2019/0157346, as disclose in previous office actions).
As for claim 8, Lee discloses in Figs. 7A-21B and the related text a method for manufacturing a memory device comprising: 
forming a bottom conductive line 20 over a substrate 10; 
3forming a dielectric layer 70 over the bottom conductive line 20 and the substrate 10, wherein the dielectric layer 70 is a single piece of continuous material (fig. 9A), and the dielectric layer 70 is in direct contact with a sidewall of the bottom conductive line 20; 
forming a bottom electrode via opening (that formed between 70) in the dielectric layer 70 to expose an inner sidewall of the dielectric layer 70 and the bottom conductive line 20; 

forming a memory layer 45 over the selector 35 such that a bottommost portion of the memory layer 45 is above a top surface of the dielectric layer 70; and 
forming a top conductive line 60 over the memory layer 45.  

As for claim 9, Lee discloses the method of claim 8, further comprising forming a bottom electrode 30 over the bottom conductive line 20, and the selector 35 is formed over the bottom electrode 30 and separated from the bottom conductive line 20 by the bottom electrode 30.

As for claim 10, Lee discloses the method of claim 8, further comprising forming a top electrode 55 over the memory layer 45, and the top conductive line 60 is formed over the top electrode 55.

As for claim 11, Kim disclose the method of claim 8, further comprising forming a capping layer 40 over the selector 35 and in direct contact with the inner sidewall of the dielectric layer 70, and the memory layer 45 is formed over the capping layer 40.  

As for claim 12, Kim disclose the method of claim 11, wherein the capping layer 40 is formed in (a portion of) the bottom electrode via opening H.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5, 6 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Huang et al. (US 10,147,876). 
As for claim 1, Kim disclose in Fig. 7A-21B and the related text a method for manufacturing a memory device comprising: 
forming a dielectric layer 70/75/80 over a substrate 10; 
forming a bottom electrode via opening H in the dielectric layer 70/75/80; 
forming a bottom electrode 30 in the bottom electrode via opening H (fig. 9A); 
etching back the bottom electrode 30 (fig. 13A-13B, ¶0083); 
forming a selector 35 in the bottom electrode via opening and over the bottom electrode 30; 

forming a memory material layer 45 over the capping layer 40; 
forming a top electrode layer 55 over the memory material layer 45; and 
etching the top electrode layer 55 and the memory material layer 45 to form a memory layer 45 over the capping layer 40 and a top electrode 55 over the memory layer 45 (¶0092), and the memory layer 45 is in direct contact with the top surface of the capping layer 40.
Lee does not disclose an entire of a top surface of the memory layer is wider than an entire of a top surface of the capping layer.  
Huang et al. teach in Fig. 6E and the related text an entire of a top surface of the memory layer 624 is wider than an entire of a top surface of the capping layer 632 (Col. 16 lines 21-23 of Huang et al. teach layer 632 having the same material (TiN) as claimed invention, therefore layer 632 considers as the capping layer).  
Lee and Huang et al. are analogous art because they both are directed memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kim to include an entire of a top surface of the memory layer is wider than an entire of a top surface of the capping layer as taught by Huang et al., in order to improve the localized heating of the memory layer (Col. 15 line 18-32 of Huang et al.).

As for claims 2, Lee discloses the method of claim 1, wherein forming the selector 35 comprises: forming a selector layer 35 over the bottom electrode 30 and in the bottom electrode via opening H; and etching back the selector 35 to form the selector 35 in the bottom electrode via opening H (¶0085, Figs.15A-15B) and an outer side wall of the selector 35 is aligned with an outer sidewall of the bottom electrode 30.

As for claim 5, Lee discloses the method of claim 1, wherein forming a top via (lower portion of 60) over the top electrode layer 55; forming a top conductive line (top portion of 60) over the top via (Fig. 21A-21B). 

As for claim 6, Lee discloses the method of claim 1, wherein forming a bottom conductive line 15/20 over the substrate before forming the bottom electrode 30 (fig. 7A-12B).  

As for claim 32, Lee discloses the method of claim 1, wherein forming the memory material layer 45 is such that the memory material layer 45 is in direct contact with (portion 75 of) the dielectric layer 70/75/80.



4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Huang and further in view of Lee et al. (US 2017/0194558, as disclosed in previous Office Action).
As for claims 4, the combined device disclose the method of claim 1, Lee further discloses wherein forming the capping layer 40 comprises: forming a capping material 40a in the bottom electrode via opening H and over the dielectric layer 70/80, wherein an outer sidewall of the selector 35 is aligned with an outer sidewall of (lower portion of) the capping layer 40 (fig. 18A-18B).
Lee does not disclose planarizing the capping material with a top surface of the dielectric layer to form the capping layer in the bottom electrode via opening.
Lee et al. teach in Figs. 1a-1b and ¶0034 planarizing the capping material 15a with a top surface of the dielectric layer 12 to form the capping layer 15b in the bottom electrode via opening 13. 
Lee, Huang et al. and Lee et al. are analogous art because they both are directed memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include planarizing the capping material with a top surface of the dielectric layer to form the capping layer in the bottom electrode via opening as taught by Lee et al., in order to provide a desired thickness of the capping layer.

(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Huang et al. and further in view of Kim (US 2016/0005963, as disclosed in the previous Office Action).
As for claim 7, Kim in view of Huang et al. disclosed the method of claim 1, except wherein the selector is an ovonic threshold switch.  
Kim et al. teach in Fig. 1 and the related text a selector 105 is an ovonic threshold switch (OTS) (¶0064).  
Lee, Kim and Huang et al. are analogous art because they both are directed memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include forming the memory material layer is such that the memory material layer is in direct contact with the dielectric layer, as taught by Huang et al., in order to reduce off-current (Kim ¶0064).


Claim(s) 21-22, 24, 25, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Huang et al. (US 10,147,876).
As for claim 21, Kim discloses in Fig. 3A-3F and the related text a method for manufacturing a memory device comprising: 
forming a bottom electrode 103A in a first dielectric layer 102/104; forming a selector 105 above the bottom electrode 103A and in the first dielectric layer 102/104; 

forming a memory material layer 107 above the capping layer 106C and the first dielectric layer 102/104; 
patterning the memory material layer 107 to form a memory layer 107A above the capping layer 105 and the first dielectric layer 102/104 (fig. 3F, ¶0069);
forming a second dielectric layer 109 above the first dielectric layer 102/104 and the memory layer 107A; and 
forming a top via (upper 108) in the second dielectric layer and above the memory layer.  
Kim does not disclose a portion of the memory layer is directly above the first dielectric layer, such that a top surface of the capping layer, a top surface of the first dielectric layer, and a bottom surface of the memory layer are substantially coplanar.5
Huang et al. teach in Fig. 6A-6E and the related text a portion of the memory layer 624 is directly above the first dielectric layer 642, such that a top surface of the capping layer 632, a top surface of the first dielectric layer 642, and a bottom surface of the memory layer 624 are substantially coplanar. 
Kim and Huang et al. are analogous art because they both are directed memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kim to include a portion of the memory layer is directly above the first dielectric layer, such that a top surface of the capping layer, a top surface 

As for claim 22, Kim disclose the method of claim 21, wherein the selector 105 is an ovonic threshold switch (OTS) (¶0064).  

As for claim 24, Kim disclose the method of claim 21, wherein the capping layer 106C is formed such that a sidewall of the capping layer 106C and a sidewall of the selector 105 are coterminous (fig. 3F).  

As for claim 25, Kim disclose the method of claim 21, wherein the capping layer 106C is made of metal nitride material (¶0049).  

As for claim 27, Kim disclose the method of claim 21, further comprising forming a top electrode 108 above the memory material layer before forming the second dielectric layer 109 (fig. 3E-3F).  

As for claim 29, Kim disclose the method of claim 27, wherein forming the memory material layer 107 and the top electrode (lower 108) is such that the top electrode is in direct contact with the memory material layer (fig. 3E-3F).  


Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Dennison et al. (US 2010/0163825).
As for claim 26, Kim disclose the method of claim 21, wherein the selector is formed such that a sidewall of the bottom electrode and a sidewall of the selector are coterminous.  
Dennison et al. teach in Fig. 9 and the related text a selector 18 is formed such that a sidewall of the bottom electrode 16 and a sidewall of the selector 18 are coterminous. 
Kim, Huang et al. and Lee are analogous art because they both are directed memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include the selector is formed such that a sidewall of the bottom electrode and a sidewall of the selector are coterminous, as taught by Dennison et al., in order to improve performance of the device. 

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Huang et al. and further in view of Chang et al. (US 2016/0064385).
As for claim 30, Kim in view of Huang disclose substantially the entire claimed invention, as applied in claim 21, except forming the bottom electrode comprises: 
Chang et al. disclose in Figs. 1A-1E and the related text forming the bottom electrode 122b comprises: conformally forming a barrier layer 118 in the first dielectric layer 114; forming a filling material 120 above the barrier layer 118 and in the first dielectric layer 114; performing a planarization process to the barrier layer 118 and the filling material 120 (Fig. 1D ¶0033); and after performing the planarization process to the barrier layer and the filling material, etching back the barrier layer 118 and the filling material 120 (fig. 1E, ¶0038).  
Kim, Huang et al. and Chang et al. are analogous art because they both are directed memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include forming the bottom electrode comprises: conformally forming a barrier layer in the first dielectric layer; forming a filling material above the barrier layer and in the first dielectric layer; performing a planarization process to the barrier layer and the filling material; and after performing the planarization process to the barrier layer and the filling material, etching 

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. The examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TRANG Q TRAN/Primary Examiner, Art Unit 2811